Case 20-34292 Document 72-4 Filed in TXSB on 09/15/21 Page 1 of 1

IM Gmai

Update - Chaudhury

2 messages

Miriam Goott <mgoott@walkerandpatterson.com>

 

Miriam Goott <mgoott@walkerandpatterson.com> Fri, Apr 16, 2021 at 11:08 AM
To: Mark Finkelstein <mfinkelstein@smfadlaw.com>, Jay Dushkin <jay@jaydushkin.com>, Christopher R Murray
<christopher.murray@jmbllp.com>

Mark and Jay,

Wanted to update you that we were able to hire John Baumgartner to perform the valuation for the estate’s interest in
Tricon.

| know that you previously emailed me a list of items that you want John to consider, but | wanted to reach out again and
ask that you send me a comprehensive list of items your client believes should be considered in determining value.

| am not promising you that John will consider all of your proposed factors as it is up to him (as the expert) , but | am
happy to pass along your recommendations.

Thanks,
Miriam

Sent from my iPhone

Mark Finkelstein <MFinkelstein@smfadlaw.com> Fri, Apr 16, 2021 at 1:53 PM
To: Miriam Goott <mgoott@walkerandpatterson.com>, Jay Dushkin <jay@jaydushkin.com>, Christopher R Murray
<christopher.murray@jmbllp.com>

Will do. Thanks.

Mark
Mark S. Finkelstein | SHANNON, MARTIN, FINKELSTEIN, ALVARADO & DUNNE, P.C.
1001 McKinney Street, Suite 1100 | Houston, TX 77002-6424

D: 713.646.5503 | C: 713.446.9804 | F: 713.752.0337 | E: mfinkelstein@smfadlaw.com

This communication (including attachments) is confidential and intended solely for the use of the individual or entity to which it is addressed. It
may also contain attorney-client or work-product privileged communications. If you are not the intended recipient, any reproduction or
distribution is strictly prohibited. Please reply to the sender if you received this message in error and delete this message and any attachments. If
you have questions, contact our Facilities Manager via e-mail: reception@smfadlaw.com or via telephone: (800) 646-8480, Ext 502. You may
view our website at www.smfadlaw.com

[Quoted text hidden]
